DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2022 and 1/04/2022 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15, 22-32, 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelmalak 2017/0256119.

Regarding claim 1, Abdelmalak discloses  a consumer operated kiosk (kiosk 102) comprising: a user interface (user interface 104); an inspection area (bay 172) configured to receive a first electronic device from a user [67-71]; a wired and/or wireless connectivity device (diagnostic cable wire harness 192) operably associated with the inspection area and configured to connect to the first electronic device [72]; one or more vending units (racks 109), wherein each of the one or more vending units contains one or more second electronic devices (inventory devices 108) [57] [FIG 5]; an outlet (plug 71) configured to receive the one or more second electronic devices from the one or more vending units [63]; one or more processors (computing device 110 with processing element 112) operably connected to the wired and/or wireless connectivity device and the one or more vending units, wherein the one or more processors are configured to [39] [57-76] [86-107]: receive characteristic information about the first electronic device via the wired and/or wireless connectivity device [59-70] [72-] [89]; facilitate a purchase of the first electronic device from the user based at least in part on the characteristic information [89-99] [104-107]; receive a selection of one of the one or more second electronic devices from the user via the user interface, wherein the vending unit that contains the selected second electronic device includes a wired connector operably connected to the selected second electronic device, and wherein the kiosk further includes a retraction device configured to disconnect the wired connector from the selected second electronic device; and at least partially in response to receiving the selection, cause the vending unit that contains the selected second electronic device to dispense the selected second electronic device to the user via the outlet after the retraction device has disconnected the wired connector from the selected second electronic device [57] [63] [104-107].
Regarding claim 3, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses  the one or more processors are further configured to provide power to the selected second electronic device via the wired connector [63].
Regarding claim 4, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the one or more processors are further configured to transfer data from the first electronic device to the selected second electronic device via the wired connector [ 31] [40] [54] [63-67] [73] [111].
 Regarding claim 5, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the one or more processors are further configured to: determine a price for the first electronic device based at least in part on the characteristic information; present, to the user, an offer to purchase the first electronic device for the price; receive an acceptance of the offer from the user; cause the kiosk to retain the first electronic in response to receiving the acceptance; and cause the kiosk to provide payment of the price to the user in exchange for the first electronic device [105-109].
Regarding claim 6, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the one or more processors are further configured to: present, to the user, a price to purchase the selected second electronic device from the kiosk; and confirm receipt of payment from the user to purchase the selected second electronic device for the price, wherein causing the vending unit that contains the selected second electronic device to dispense the selected second electronic device to the user includes causing the vending unit to dispense the selected second electronic device to the user at least partially in response to confirming receipt of the payment [110-115].
Regarding claim 7, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses a data transfer apparatus configured to transfer data from the first electronic device to the selected second electronic device[111].
Regarding claim 8, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the wired connector is a first wired connector and wherein the kiosk further comprises: a data transfer compartment separate from the inspection area and including a second wired connector configured to connect to the selected second electronic device, wherein the one or more processors are further configured to transfer data from the first electronic device to the selected second electronic device via the first and second wired connectors [FIG 5] [72].
Regarding claim 9, Abdelmalak consumer operated kiosk (kiosk 102) comprising: a user interface (user interface 104); an inspection area (bay 72) configured to receive a first electronic device from a user [67-71]; a wired and/or wireless connectivity device (diagnostic cable wire harness 192) operably associated with the inspection area and configured to connect to the first electronic device [72]; one or more vending units (rack 109), wherein each of the one or more vending units contains one or more second electronic devices [FIG 5] [57]; an outlet (plug 171) configured to receive the one or more second electronic devices from the one or more vending units [63]; a data transfer compartment separate from the inspection area and the outlet; a first wired connector positioned in the data transfer compartment and configured to connect to the first electronic device; and at least a second wired connector positioned in the data transfer compartment and configured to connect to at least one of the one or more second electronic devices, and one or more processors operably connected to the wired and/or wireless connectivity device, the one or more vending units, the first wired connector and the second wired connector [57-76] [86-107]; wherein the one or more processors are configured to: receive a selection of one of the one or more second electronic devices from the user via the user interface[59-70] [72][89]; cause the vending unit that contains the selected second electronic device to dispense the selected second electronic device to the user via the outlet at least partially in response to receiving the selection [89-88] [104-107]; transfer data from the first electronic device to the selected second electronic device via the first and second wired connectors[ 57] [63] [104-107]; receive characteristic information about the first electronic device via the wired and/or wireless connectivity device operably associated with the inspection area [57] [63] [104-107; and facilitate a purchase of the first electronic device from the user based at least in part on the characteristic information [110-115].
Regarding claim 10, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses one or more cameras operably associated with the inspection area, wherein the one or more processors are further configured to perform a visual inspection of the first electronic device via the one or more cameras when the first electronic device is positioned in the inspection area; and determine a price for the first electronic device based at least in part on the characteristic information and the visual inspection [75] [104] [cl. 9]
Regarding claim 11, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the first electronic device is a mobile phone, and the one or more second electronic devices are mobile phones [FIG 5] [abstract].
Regarding claim 15, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses at least one data transfer compartment configured to receive the selected second electronic device wherein the data transfer compartment includes a data transfer apparatus configured to transfer data from the first electronic device to the selected second electronic device [67-70][72] [111].
Regarding claim 22, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses e wired connector is attached to a cable, and wherein the retraction device is further configured to retract the cable after disconnection of the wired connector from the selected second electronic device [67-70] [72] [111].
Regarding claim 23, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the one or more processors are further configured to transfer data from the first electronic device to the selected second electronic device via the wired and/or wireless connectivity device and the wired connector [67-70] [72] [111].
Regarding claim 24, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the one or more processors are further configured to transfer an application program to the selected second electronic device via the wired connector [67-70] [72] [111].
Regarding claim 25, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the wired connector is a first wired connector, and wherein the kiosk further comprises: a data transfer compartment separate from the inspection area and including a second wired connector configured to connect to the selected second electronic device, wherein the one or more processors are further configured to transfer data from the first electronic device to the selected second electronic device via the wired and/or wireless connectivity device and the second wired connector [67-70] [72] [111].
Regarding claim 26, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the kiosk further discloses: a data transfer compartment separate from the inspection area and including a wireless connection configured to wirelessly connect to the selected second electronic device, wherein the one or more processors are further configured to transfer data from the first electronic device to the selected second electronic device via the wireless connection [67-70] [72] [111].
Regarding claim 27, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses the kiosk further discloses  the wired connector is a first wired connector, and wherein the kiosk further comprises: a data transfer compartment separate from the inspection area and including a second wired connector configured to connect to the first electronic device and a third wired connector configured to connect to the selected second electronic device, wherein the one or more processors are further configured to transfer data from the first electronic device to the selected second electronic device via the second and third wired (system provides a plurality of electrical connectors, ¶64)connectors [67-70] [72] [111]. 
Regarding claim 28, Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses a data transfer compartment separate from the inspection area and including a first wireless connection configured to connect to the first electronic device and a second wireless connection configured to connect to the selected second electronic device, wherein the one or more processors are further configured to transfer data from the first electronic device to the selected second electronic device via the first and second wireless connections [67-70] [72] [111].
Regarding claim 29, Abdelmalak discloses all of the limitations of claim 7. Abdelmalak further discloses the data transfer apparatus is configured to wirelessly transfer data from the first electronic device to the selected second electronic device [111].
Regarding claim 30,  Abdelmalak discloses all of the limitations of claim 1. Abdelmalak further discloses at least a portion of the transfer of data from the first electronic device to the selected second electronic device is via a wireless connection [88].
Regarding claim 31, Abdelmalak discloses all of the limitations of claim 9. Abdelmalak further discloses the data transfer compartment is configured to receive the first electronic device and the selected second electronic device [FIG 5] [96] [99-103].
Regarding claim 32, Abdelmalak discloses all of the limitations of claim 31. Abdelmalak further discloses  the data transfer compartment includes a lockable door configured to prevent access to the first electronic device and the selected second electronic when the first electronic device and the selected second electronic device are positioned in the data transfer compartment and the door is locked [FIG 5] [96] [99-103].
Regarding claim 34, Abdelmalak discloses all of the limitations of claim 9. Abdelmalak further discloses determine a price for the first electronic device based at least in part on the characteristic information; present, to the user, an offer to purchase the first electronic device for the price; receive an acceptance of the offer from the user; cause the kiosk to retain the first electronic in response to receiving the acceptance; and cause the kiosk to provide payment of the price to the user in exchange for the first electronic device [110-115].
Regarding claim 35, Abdelmalak discloses all of the limitations of claim 9. Abdelmalak further discloses one or more cameras operably associated with the inspection area, wherein the one or more processors are further configured to perform a visual inspection of the first electronic device via the one or more cameras when the first electronic device is positioned in the inspection area and determine a price for the first electronic device based at least in part on the characteristic information and the visual inspection [75].
Regarding claim 36, Abdelmalak discloses all of the limitations of claim 9. Abdelmalak further discloses the first electronic device is a mobile phone, and the one or more second electronic devices are mobile phones [abstract] [FIG 5].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmalak 2017/0256119 in view of Bowles et al. 2013/0124426.

Regarding claim 16, Abdelmalak discloses all of the limitations of claim 1. However, Abdelmalak fails to explicitly disclose a cleaning compartment. Bowles discloses cleaning compartment, the cleaning compartment including an ultraviolet light source and/or other devices for cleaning electronic devices [15] [17]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdelmalak in view of Bowles as it is notoriously old and well known in the art that UV wavelengths  may be used to kill specific pathogens. 
Regarding claim 21, Abdelmalak discloses all of the limitations of claim 1. However, Abdelmalak fails to explicitly disclose the wired connector is attached to a cable, and wherein the retraction device is further configured to retract the cable after disconnection of the wired connector from the selected second electronic device.
Bowles discloses he wired connector is attached to a cable, and wherein the retraction device is further configured to retract the cable after disconnection of the wired connector from the selected second electronic device [claim 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdelmalak in view of Bowles, as it is well known in the art to retract wires for protection of the electrical components that make up the wired connector.  


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelmalak 2017/0256119 in view of Ray 2020/0042969.

Regarding claim 33, Abdelmalak discloses all of the limitations of claim 32. However, Abdelmalak fails to explicitly disclose,  one or more processors are further configured to unlock the door in response to receiving a unique code via the user interface.
Ray discloses one or more processors are further configured to unlock the door in response to receiving a unique code via the user interface [62] [66]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdelmalak in view of Ray as it is well known in the art to provide unique codes for added security. 

Response to Arguments
Applicant's RCE  with IDS dating 10/25/2022 and 11/04/2022 have been fully considered. Upon further search and consideration, the Examiner has reopened prosecution (see above under Continued Examination) and provided a new U.S.C. 102 rejection by Abdelmalak, please see above for citations. Claims 1, 3-11, 15-16, 21-36 are now rejected. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2876     

/THIEN M LE/Primary Examiner, Art Unit 2876